IN THE SUPREME COURT OF THE STATE OF NEVADA


                LN MANAGEMENT LLC SERIES 5147                          No. 64496
                SOUVENIR,
                Appellant,
                vs.
                WELLS FARGO BANK, N.A.,
                Respondent.
                                                                             FILED
                                                                             MAR 1 8 2016
                                                                            TRACIE K. LNDEMAN
                                                                         CLER. ..pF T UPREME COURT
                                                                        BY     •
                                                                              DEPUTY CLERK




                                 ORDER OF REVERSAL AND REMAND
                            This is an appeal from a district court order, certified as final
                under NRCP 54(b), granting a motion to dismiss in a quiet title action.
                Eighth Judicial District Court, Clark County; Nancy L. Allf, Judge.
                            The district court granted respondent's motion to dismiss,
                concluding that appellant had failed to state a viable claim for relief
                because Souvenir Homeowners Association's nonjudicial foreclosure sale
                could not, as a matter of law, extinguish respondent's deed of trust. In
                SFR Investments Pool 1, LLC v. U.S. Bank, N.A.,      130 Nev., Adv. Op. 75,
                334 P.3d 408 (2014), this court decided that a common-interest community
                association's NRS 116.3116(2) superpriority lien has true priority over a
                first security interest, and the association may nonjudicially foreclose on
                that lien. Thus, the district court's decision was based on an erroneous




SUPREME COURT
      OF
    NEVADA


(0) I947A
                                                                                        1 4P - 08 (9 5 7
                 interpretation of the controlling law and did not reach the other issues
                 colorably asserted. Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.


                                                               11     ,   4412\       J.
                                                           Hardesty


                                                                                      J.
                                                           Saitta


                                                                                      J.




                 cc: Hon. Nancy L. Allf, District Judge
                      Kerry P. Faughnan
                      Snell & Wilmer, LLP/Tucson
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e